t c memo united_states tax_court robert griffin and julia griffin petitioners v commissioner of internal revenue respondent docket no filed date james allen brown for petitioners h elizabeth downs for respondent supplemental memorandum opinion thornton judge this case is before this court on remand from the u s court_of_appeals for the eighth circuit for further consideration consistent with its opinion in 315_f3d_1017 8th cir vacating and this memorandum opinion supplements our previously filed opinion in griffin v commissioner tcmemo_2002_6 vacated and remanded 315_f3d_1017 8th cir remanding tcmemo_2002_6 the issue for decision on remand is whether respondent has met his burden of proving that petitioners are not entitled to deduct as business_expenses certain real_property_taxes paid_by mr griffin with respect to properties owned by two partnerships in which petitioners’ wholly owned s_corporation was a partner in our original opinion we sustained respondent’s determination that petitioners were not entitled to deduct the real_property tax_payments in doing so we held that the burden_of_proof was not placed on respondent pursuant to sec_7491 because we found that petitioners failed to introduce credible_evidence that they were engaged in their individual capacities in a trade_or_business for which the tax_payments would have represented ordinary and necessary expenses see eg 48_tc_679 on appeal the court_of_appeals for the eighth circuit held that petitioners did produce sufficient ‘credible evidence’ to support their personal deductions of the real_property tax_payments at issue griffin v commissioner supra pincite accordingly the court_of_appeals held that the burden_of_proof should be placed on respondent pursuant to sec_7491 and remanded this case for further consideration on the merits as to unless otherwise indicated section references are to the internal_revenue_code as amended whether respondent had met his burden_of_proof id pincite- the court_of_appeals stated our application of sec_7491 in the present case does not resolve the merits of the deficiency issues on the record before us we cannot determine whether the commissioner has met his burden_of_proof it is not sufficient to summarily conclude that the outcome is the same regardless of who bears the burden_of_proof if that were the case sec_7491 would have no meaning we therefore remand the case to the tax_court for further proceedings on the merits on remand the tax_court may reconsider all of the evidence properly before it or hold a new hearing in either case the tax_court is instructed to make new findings_of_fact in light of the shifted burden_of_proof if the same conclusion is reached by the tax_court without a new hearing an explanation is warranted as to how the existing record justifies the conclusion that the commissioner has met his burden_of_proof id pincite after the remand we afforded the parties an opportunity for a new hearing the parties agreed however that a new hearing was unnecessary and requested that we reconsider the case on the existing record after further briefing background facts with respect to this case were found in our original opinion in griffin v commissioner tcmemo_2002_6 those facts which are not in dispute are incorporated by this reference petitioners owned all the stock of griffin california enterprises inc griffin california an s_corporation in turn griffin california held a 60-percent interest in each of two partnerships orange tree commerce center partnerships and solano commercial investors which owned certain commercial real properties in vacaville california during and mr griffin personally paid delinquent real_property_taxes that had accrued with respect to the partnerships’ vacaville real properties these payments the tax_payments totaled dollar_figure in and dollar_figure in on schedules e supplemental income and loss attached to petitioners’ and joint federal_income_tax returns petitioners claimed the tax_payments as deductible expenses petitioners also attached schedules c profit or loss from business to their and joint returns reporting income and loss from certain construction activities in the notice_of_deficiency respondent disallowed petitioners’ claimed deductions for the tax_payments and instead treated the tax_payments as petitioners’ capital contributions to griffin california and as deductible expenses of the partnerships resulting in a flowthrough of percent of the deductions to griffin california discussion sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expenditure is ordinary and necessary if it is directly connected with or proximately related to the taxpayer’s trade_or_business activities 114_tc_197 affd 255_f3d_495 8th cir as a general_rule a taxpayer’s payment of another person’s obligation is not an ordinary and necessary business_expense 308_us_488 290_us_111 under this rule a shareholder even a majority or sole shareholder is not entitled to deduct his payments of his corporation’s expenses 51_tc_746 an exception the so-called lohrke exception to this general_rule may apply if a taxpayer pays someone else’s expenses to protect or promote his own separate trade_or_business see eg 64_tc_132 lohrke v commissioner supra in a recent opinion the u s court_of_appeals for the first circuit described this exception as involving a twofold test moreover payments made with the purpose of keeping in business a corporation in which the taxpayer holds an interest are not deductible 802_f2d_365 9th cir citing madden v commissioner t c memo affg on this issue tcmemo_1984_264 such amounts constitute either a loan or a contribution of capital to the corporation and are deductible if at all by the corporation id bronston v commissioner tcmemo_1975_5 this exception typically applies only where the taxpayer pays the obligations of another person or entity in financial difficulty and where the obligor’s inability to meet his obligations threatens the taxpayer’s own business with direct and proximate adverse consequences 115_tc_172 see also 121_tc_168 first the tax_court must ascertain the purpose or motive which caused the taxpayer to pay the obligations of the other person to meet this prong the expense must have been made primarily to benefit the taxpayer’s business any benefit conferred on the party whose expenses are being paid must be only incidental second the tax_court must then judge whether it is an ordinary_and_necessary_expense of the taxpayer’s trade_or_business that is is it an appropriate expenditure for the furtherance or promotion of that trade_or_business if so the expense is deductible by the individual paying it lohrke t c pincite 311_f3d_458 1st cir affg tcmemo_2002_40 some citations omitted the second part of this test requires that the expense arise in connection with the business activities of the taxpayer paying the expense id pincite see also 606_f2d_534 5th cir observing in the lohrke line of cases a direct nexus between the purpose of the payment and the taxpayer’s business or income producing activities in our original opinion we held that petitioners failed to introduce credible_evidence within the meaning of sec_7491 that they were engaged in their individual capacities in a trade_or_business for which the tax_payments would have represented ordinary and necessary expenses griffin v commissioner tcmemo_2002_6 in making this determination we adopted the following definition of credible_evidence as found in the legislative_history of sec_7491 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness id quoting h conf rept pincite 1998_3_cb_747 applying this legal standard we examined all the evidence that petitioners introduced including the summary and uncorroborated testimony of mr griffin the schedules c and e attached to petitioners’ joint federal_income_tax returns for and and the testimony of william larue petitioners’ accountant and tax_return_preparer id we concluded that the sparse evidence introduced by petitioners was insufficient upon which to base a decision that petitioners were individually engaged in a trade_or_business within the meaning of sec_4 the evidence in this case consisted then and consists now of numbered stipulations of fact joint exhibits and direct and cross-examination testimonies of mr griffin and mr william larue petitioners’ accountant and tax_return_preparer mr larue the joint exhibits consist of petitioners’ joint federal_income_tax return for petitioners’ joint federal_income_tax return for the statutory_notice_of_deficiency and an unsigned and undated stipulation and order apparently relating to a suit that the city of vacaville cal and the county of solano had apparently brought against orange tree commerce center partnerships among other defendants not including petitioners with respect to certain delinquent special_assessments at the trial of this case petitioners introduced mr griffin’s and mr larue’s testimonies petitioners submitted no additional evidence other than these two witnesses’ testimonies the stipulated facts and the joint exhibits the evidence offered on behalf of respondent was limited to the stipulations joint exhibits and cross- examination of mr griffin and mr larue with respect to which the tax_payments would represent ordinary and necessary expenses id accordingly we concluded that petitioners had failed to carry their burden_of_proof in griffin v commissioner f 3d pincite the court_of_appeals for the eighth circuit employed the same definition of credible_evidence that this court had adopted from the relevant legislative_history ‘the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ unlike this court however the court_of_appeals found that petitioners had introduced credible_evidence apparently as to all relevant factual issues so as to place the burden_of_proof on respondent with respect to all factual issues id the court_of_appeals stated viewing robert griffin’s testimony in the absence of any evidence or presumptions to the contrary we conclude that appellants did produce sufficient further we found no evidence of some of the remaining requirements for applying the exception of 48_tc_679 for example we found no evidence in the record to show that the partnerships themselves lacked the resources to satisfy the real_property_taxes we also found no credible_evidence to indicate to what extent mr griffin’s failure to make the tax_payments would have damaged his reputation or creditworthiness particularly in light of the fact that mr griffin was not personally liable for the tax_payments in question and was only secondarily and contingently liable as guarantor of the construction loans that were secured_by the partnerships’ real properties credible_evidence to support their personal deductions of the real_property tax_payments at issue id the relevant legislative_history provides that once a taxpayer has introduced credible_evidence sufficient to place the burden_of_proof on the commissioner if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 the record before us now is the same as was before us originally and as was before the court_of_appeals the court_of_appeals has found petitioners’ evidence credible whatever adverse inferences we might draw from the evidence in reaching this conclusion the court_of_appeals for the eighth circuit did not expressly differentiate between mr griffin’s direct and cross-examination testimony in the absence of any contrary indication we assume that the court_of_appeals considered both mr griffin’s direct and cross-examination testimony we do not construe the opinion of the court_of_appeals as standing for the proposition that in assessing the credibility of evidence for purposes of deciding the placement of the burden_of_proof pursuant to sec_7491 the trial_court is required to accept at face value self-serving testimony which it finds unworthy of belief see eg 975_f2d_534 8th cir stating that the tax_court is not required to give credence to the self-serving testimony of interested parties affg in part revg in part and remanding tcmemo_1991_140 as stated in the relevant legislative_history of sec_7491 the introduction of evidence will not meet this standard of credible_evidence if the court is not convinced that it is worthy of belief h conf rept pincite 1998_3_cb_747 cf 144_f2d_784 8th cir as to the contention that the evidence is unworthy of belief it need only be said that it was the function of the trial_court to pass upon the credibility of the witnesses and the weight to be given their testimony assuming that the opinion of the court_of_appeals does not foreclose our drawing such inferences are insufficient to overcome petitioners’ evidence viewed in the light of the degree of credibility that the court_of_appeals has assigned to it for example on remand respondent places considerable reliance on the fact that petitioners reported the tax_payments in question on schedules e as s_corporation expenses relating to misidentified real properties rather than on schedules c as expenses of a business conducted by petitioners in their individual capacity ultimately however whatever adverse inferences we might draw from such facts appear to be overcome by what the court_of_appeals believed to be credible testimony by mr griffin that the tax_payments in question were made with respect to a separate trade_or_business in which mr griffin was individually engaged likewise the remaining evidence in the record consisting largely of the stipulated facts and the joint exhibits does not directly establish or refute petitioners’ allegation that they were individually engaged in a separate trade_or_business apart from their investments in s_corporations and partnerships any inferences that we might draw from this evidence or lack thereof would not overcome mr griffin’s testimony in light of the degree of credibility assigned to it by the court_of_appeals giving effect to the court of appeals’ conclusion that mr griffin’s testimony was credible and sufficient to place the burden_of_proof on respondent we conclude that respondent has offered insufficient contrary evidence to overcome petitioners’ evidence accordingly respondent has failed to sustain his burden_of_proof decision will be entered for petitioners in our original opinion we noted even if the burden_of_proof were placed on respondent we would decide the issue as to the deductibility of the tax_payments in his favor based on the preponderance_of_the_evidence tcmemo_2002_6 n this statement reflected this court’s conclusion that mr griffin’s testimony was not only insufficient to support petitioners’ claim to ordinary and necessary business deductions but indeed undermined their claim insofar as mr griffin’s testimony convinced us that his relevant business activities were conducted entirely through s_corporations in light of the court of appeals’ conclusion that mr griffin’s testimony was sufficient to support the claimed deductions the preponderance_of_the_evidence thus evaluated is no longer in respondent’s favor
